Order issued March 9, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00287-CV
                            ———————————
CITY OF PASADENA, JEFF WAGNER, AND ROBIN GREEN, Appellants
                                         V.
                 APTVV, LLC AND APTPCY, LLC, Appellees


                    On Appeal from the 334th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-25740


                                     ORDER

      Supplemental briefing by the parties is required prior to the Court’s

determination of the issues raised in this appeal. Accordingly, the parties are

ordered to file supplemental briefs that address the following two topics:

      1.    With citations to legal authority, analysis of whether the (a) Nivens v.
City of League City, 245 S.W.3d 470 (Tex. App.—Houston [1st Dist.] 2007, pet.
denied), and Anheuser-Busch, L.L.C. v. Harris Cty. Tax Assessor-Collector, 516
S.W.3d 1 (Tex. App.—Houston [1st Dist.] 2016, pet denied), cases can be
reconciled with the (b) Bland Ind. Sch. Dist., 34 S.W.3d 547 (Tex. 2000), and
Perez v. Turner, — S.W.3d —, No. 01-16-00985-CV, 2019 WL 5243107 (Tex.
App.—Houston [1st Dist.] Oct. 17. 2019, pet. filed) (op. on reh’g), cases and, if
not, why one set of cases controls as to the jurisdictional issue raised in this appeal.

      2.     With citations to legal authority, analysis of the duress requirement
discussed in Nivens and Anheuser-Busch, which cites to Miga v. Jensen, 96 S.W.3d
207, 211, 224–45 (Tex. 2002) (majority and dissenting opinions). This includes the
types of duress that qualify and the severity of duress that must be shown.

      Appellants’ supplemental brief and Appellees’ supplemental brief are due no

later than March 29, 2021. Both briefs are limited to no more than 4,500 words.

      It is so ORDERED.



      Judge’s signature: _/s/ Sarah Beth Landau       ________________________
                         Acting Individually




                                           2